United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baton Rouge, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1322
Issued: March 12, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 12, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ June 26, 2006 nonmerit decision denying his request for merit review.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over this nonmerit
decision. The last merit decision of record was the Office’s July 14, 2004 decision concerning
the termination of appellant’s compensation. Because more than one year has elapsed between
the last merit decision and the filing of this appeal, the Board lacks jurisdiction to review the
merits of this claim.1
ISSUE
The issue is whether the Office properly denied appellant’s request for further review of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

FACTUAL HISTORY
This is the second appeal in this case. The Board issued a decision on January 6, 2003
affirming the Office’s termination of appellant’s compensation effective June 10, 1999 because
he neglected to work after suitable work was offered.2 The Board found that the Office properly
relied on the October 8, 1998 report of Dr. Randall Lea, a Board-certified orthopedic surgeon
who served as an Office referral physician, in determining that the position offered by the
employing establishment was suitable. The facts and the circumstances of the case up to that
point are set forth in the Board’s prior decision and are incorporated herein by reference.
On December 15, 2003 appellant requested reconsideration of his claim before the Office.
In support of his request, he submitted an August 4, 2003 report in which Dr. Billy May, an
attending Board-certified family practitioner, indicated that appellant was able to perform the
modified distribution clerk position when it was offered in April 1999. Dr. May completed a
form report in which he indicated that appellant had limited back motion and tenderness in his
lower back and recommended that he only work three or four hours per day. He suggested that
the termination of appellant’s compensation was improper because Dr. Lea did not complete a
duty status report (Form CA-17) detailing his work restrictions.
In a July 14, 2004 decision, the Office affirmed its prior decisions regarding the
termination of appellant’s compensation. It found that the report of Dr. May did not establish
appellant’s claim because the report lacked adequate medical rationale regarding appellant’s
ability to work in 1999. The Office stated that it was not necessary for Dr. Lea to complete a
Form CA-17 because he had adequately addressed appellant’s work restrictions.
On June 27, 2005 appellant again requested reconsideration of his claim. He contended
that the Office violated its own procedure because Dr. May did not receive a copy of the Dr. Lea’s
October 8, 1998 report around the time it was produced.3 Appellant submitted a June 8, 2005
letter in which Dr. May indicated that he did not receive Dr. Lea’s report because it was sent to
11224 Boardwalk Suite C in Baton Rouge rather than to his proper address, 7386 Highland Road
in Baton Rouge. He also submitted a copy of a January 4, 1999 letter in which the Office
indicated that it sent Dr. Lea’s report to Dr. May on that date and requested that Dr. May provide

2

Docket No. 01-452 (issued January 6, 2003). In late 1988 the Office accepted that appellant, then a 42-year-old
letter carrier, sustained a ruptured disc at L4-5 due to his repetitive work duties. The Office authorized laminectomy
surgery at L4-5 which was performed on September 13, 1989. On April 22, 1999 the employing establishment
offered appellant a position as a modified distribution clerk for eight hours per day.
3

Appellant made reference to Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating
the Medical Evidence, Chapter 2.810.5(b) (September 1993). This portion of Office procedure provides that, if
reports from the claimant’s physician lack needed details and opinion, the claims examiner should always write back
to the doctor, clearly state what is needed, and request a supplemental report. A copy of the claims examiner’s
request should be sent to the claimant. The Office indicated that it sent Dr. Lea’s report to Dr. May on January 4,
1999 but that Dr. May did not provide any response.

2

a response.4 Appellant again argued that the termination of his compensation was improper
because Dr. Lea did not complete a Form CA-17 detailing his work restrictions.5
Appellant also submitted a June 8, 2005 report in which Dr. May reiterated that appellant
was unable to perform the modified distribution clerk position when it was offered in April 1999.
Dr. May asserted that appellant had limited back motion, tenderness and spasms of the
paraspinous muscles, and other physical findings which showed that he could not perform the
job for eight hours per day.
In a June 26, 2006 decision, the Office denied further review of the merits of appellant’s
claim pursuant to 5 U.S.C. § 8128(a).6
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,7 the Office’s regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.8 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.9 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.10 The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record does not constitute a basis for reopening
a case.11 While a reopening of a case may be predicated solely on a legal premise not previously
considered, such reopening is not required where the legal contention does not have a reasonable
color of validity.12

4

The letter was sent to 11224 Boardwalk Suite C-1 in Baton Rouge.

5

Appellant also resubmitted numerous medical reports that had previously been considered.

6

The Office inadvertently indicated that appellant was appealing the Office’s June 4, 199 decision rather than its
July 14, 2004 decision. He submitted additional evidence after the Office’s June 26, 2006 decision, but the Board
cannot consider such evidence for the first time on appeal. See 20 C.F.R. § 501.2(c).
7

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
8

20 C.F.R. § 10.606(b)(2).

9

20 C.F.R. § 10.607(a).

10

20 C.F.R. § 10.608(b).

11

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

12

John F. Critz, 44 ECAB 788, 794 (1993).

3

ANALYSIS
The Office terminated appellant’s compensation effective June 10, 1999 because he
neglected to work after suitable work was offered. The termination was based on the October 8,
1998 report of Dr. Lea, a Board-certified orthopedic surgeon, who served as an Office referral
physician. On January 6, 2003 the Board affirmed the termination of appellant’s compensation
and on July 14, 2004 the Office again affirmed its prior termination decisions.
In support of his June 27, 2005 reconsideration request, appellant submitted a June 8,
2005 report in which Dr. May, an attending Board-certified family practitioner, indicated that
appellant could not perform the modified distribution clerk position when it was offered in
April 1999. Dr. May asserted that appellant had limited back motion, tenderness and spasms of
the paraspinous muscles, and other physical findings which showed that he could not perform the
job for eight hours per day. The submission of this report would not require reopening of
appellant’s claim because the Board has held that the submission of evidence or argument which
repeats or duplicates evidence or argument already in the case record does not constitute a basis for
reopening a case.13 This report is duplicative to other previously considered reports of Dr. May,
including his August 4, 2003 report. Appellant argued that the termination of his compensation
was improper because Dr. Lea did not complete a Form CA-17 detailing his work restrictions,
but the Office has already considered and rejected this argument.14
Appellant argued that the Office violated its own procedure because Dr. May did not
receive a copy of Dr. Lea’s October 8, 1998 report around the time it was produced.15 While a
reopening of a case may be predicated solely on a legal premise not previously considered, such
reopening is not required where the legal contention does not have a reasonable color of
validity.16 The Board notes that appellant’s argument does not have a reasonable color of
validity in that the portion of Office procedure cited by appellant does not support his assertion
that the Office had an affirmative obligation to provide Dr. May with a copy of the Office
referral physician’s report.17
Appellant has not established that the Office improperly denied his request for further
review of the merits of its July 14, 2004 decision under section 8128(a) of the Act, because the
evidence and argument he submitted did not to show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered

13

See supra note 11 and accompanying text.

14

Appellant also resubmitted numerous medical reports, but these already have been considered by the Office.

15

Appellant made reference to Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating
the Medical Evidence, Chapter 2.810.5(b) (September 1993). He submitted a June 8, 2005 letter in which Dr. May
indicated that he did not receive Dr. Lea’s report because it was sent to the wrong address.
16

See supra note 12 and accompanying text.

17

See supra note 3 and accompanying text. This portion of Office procedure provides that a claims examiner’s
request for a supplemental report from an attending physician should be sent to the claimant.

4

by the Office, or constitute relevant and pertinent new evidence not previously considered by the
Office.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for further review of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
June 26, 2006 decision is affirmed.
Issued: March 12, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

